DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/3/2022, on Page 6, Paragraph 3, have been fully considered but they are not persuasive. Applicant indicated that a distance between the display unit and the entering vehicle is different from amended independent claim 1, in which the display device is based on the distance between the vehicle and the entering vehicle. However, Fukutaro teaches in Paragraph 0015 that the vehicle 1 includes, for example, a vehicle exterior imaging device 11, a vehicle interior imaging device 12, a vehicle exterior environment sensor 13, a vehicle speed sensor 14, a shift sensor 15, an operation unit 16, a first display unit 21, and a second display unit 22, the voice output unit 23, and the notification control device 100. Fukutaro also teaches in Paragraph 0052 that for example, as shown in FIG. 4, the vehicle 1 includes a main display 301 which is an example of the first display unit 21. The vehicle 1 also includes a left display 302L, a right display 302R, and a rear display 303, which are examples of the second display unit 22. These teachings emphasize how the display units are included by the vehicle. Thus, applicant’s attempt to distinguish the vehicle rather than the display unit is insufficient. The distance from the display unit is a narrower example of the distance from the vehicle. Thus, Fukutaro’s teaching in Paragraph 0031, that “the distance between the second display unit 22 closest to the detect obstacle and the obstacle is a predetermined distance or more…” corresponds to the distance between the vehicle and the entering vehicle and meets the applicant’s claim as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuger (US20190287397A1) in view of Fukutaro (JP2020107026A).
Regarding claim 1, Kruger teaches a notification device which is provided in a vehicle and the notification device provides information as a notification with respect to a surrounding vehicle present around the vehicle, the notification device comprising: a recognition unit configured to recognize a plurality of the surrounding vehicles (see Paragraph 0008 for the main target of this invention is to enable an assistance system that, using the inventive method, provides this information about the recognition of the ego-vehicle by (an) other traffic participant(s) to the ego-vehicle operator and/or other traffic participants and thus potentially improves traffic flow and safety); 
a notification unit configured to provide the information as a notification toward an outside of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
a determination unit configured to determine whether or not at least one of the plurality of surrounding vehicles recognized by the recognition unit is an entering vehicle going to pass in front of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
and cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle (see Paragraph 0033 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted) by displaying the notification on the selected one or more of the front display device, the rear display device, and the side display device of the vehicle.
Kruger fails to explicitly teach a notification device which is provided in a vehicle having a front display device, a rear display device, and a side display device, and a notification control unit configured to select one or more of the front display device, the rear display device, and the side display device of the vehicle to display the notification based on a distance between the vehicle and the entering vehicle, and cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle by displaying the notification on the selected one or more of the front display device, the rear display device, and the side display device of the vehicle.
However, Fukutaro teaches a notification device which is provided in a vehicle having a front display device, a rear display device, and a side display device (see Paragraph 0052 wherein, for example, as shown in FIG. 4, the vehicle 1 includes a main display 301 which is an example of the first display unit 21. The vehicle 1 also includes a left display 302L, a right display 302R, and a rear display 303, which are examples of the second display unit 22), 
and a notification control unit configured to select one or more of the front display device, the rear display device, and the side display device of the vehicle to display the notification based on a distance between the vehicle and the entering vehicle (see Paragraph 0031 wherein when notifying using the second display unit 22, the notification control unit 202 performs notification using the second display unit 22 that is closest to the detected obstacle among the plurality of second display units 22…when the distance between the second display unit 22 closest to the detected obstacle and the obstacle is a predetermined distance or more, the notification control unit 202 uses the voice output unit 23 to notify by voice; see also Paragraph 0052 wherein, for example, as shown in FIG. 4, the vehicle 1 includes a main display 301 which is an example of the first display unit 21. The vehicle 1 also includes a left display 302L, a right display 302R, and a rear display 303, which are examples of the second display unit 22; see also Paragraph 0048 wherein the obstacle or object could be a bicycle, which corresponds to another vehicle), 
and cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle by displaying the notification on the selected one or more of the front display device, the rear display device, and the side display device of the vehicle (see Paragraph 0031 wherein when notifying using the second display unit 22, the notification control unit 202 performs notification using the second display unit 22 that is closest to the detected obstacle among the plurality of second display units 22…when the distance between the second display unit 22 closest to the detected obstacle and the obstacle is a predetermined distance or more, the notification control unit 202 uses the voice output unit 23 to notify by voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system for the operation of an ego-vehicle in addressing a dynamic environment in which at least one further traffic object is present, as taught by Kruger, using the notification unit with a front, rear, and side display device functionality, as taught by Fukutaro, for the purpose of improving driving safety of the vehicle (see Paragraph 0062 of Fukutaro).
Regarding claim 2, Kruger teaches the notification device according to claim 1, comprising an object determination unit configured to determine whether or not the surrounding vehicle is present in a blind spot region corresponding to the entering vehicle, wherein the notification control unit is configured to cause the notification unit to notify the entering vehicle of information on the surrounding vehicle present in the blind spot region when the object determination unit determines that the surrounding vehicle is present in the blind spot region (see Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane).  
Regarding claim 3, Kruger teaches the notification device according to claim 1, wherein the entering vehicle is a surrounding vehicle going to cross a traveling lane of the vehicle and enter an opposite lane opposite to the traveling lane (see Paragraph 0125 for Informing an overtaking driver that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane), and the notification control unit is configured to cause the notification unit to notify the entering vehicle of at least one of information on a surrounding vehicle traveling behind the vehicle and information on a surrounding vehicle traveling in the opposite lane (see Figure 4a which shows surrounding vehicle travelling in an opposite lane and behind the vehicle; see also Paragraph 0116 for Figure 4a wherein a display (corresponds to a notification) used in or projected to a vehicle's exterior, which shows which traffic participants have been perceived by the vehicle's operator. FIG. 4a) also exemplifies a possible visually augmented reality variant when understood as a projection into the driver's field of view; see Paragraph 0051 for a component of the generated signal may for instance encode the certainty of having been perceived in an inverse manner such that an output signal is generated in which low certainty about whether the ego-vehicle has been perceived is communicated (corresponds to notification) to the vehicle driver with high saliency and vice versa. Another signal component of the generated signal may be used to indicate the identity of the other traffic participant. This is achieved by converting this signal component to different symbols, relative stimulus locations, or perceived locations or directions for example when generating the output signal; see also Paragraph 0053 for there may be at least one infrastructure element 10, which could be traffic lights or any other element or device that can be equipped with sensors and communication units in order to be connected to the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12. It is to be noted, that distinction between the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12 is made only to distinguish their specific roles in the explanation).  
Regarding claim 4, see the corresponding limitation in claim 3. 
Regarding claim 5, Kruger teaches the notification device according to claim 3, wherein the notification control unit is configured to cause the notification unit to notify the surrounding vehicle traveling in the opposite lane in front of the vehicle of information on the entering vehicle (see Paragraph 0119 for combines a display on the vehicle's exterior and augmented reality highlighting of the traffic participant 11 of interest. Here the vehicle in front of the ego-vehicle 1 is highlighted because the operator of the vehicle in front appears not to have perceived the ego-vehicle 1 as indicated by the exterior display).  
Regarding claim 6, see the corresponding rejection of claim 5.
Regarding claim 7, Kruger teaches the notification device according to claim 3, wherein the notification control unit is configured to cause the notification unit to notify the surrounding vehicle traveling behind the vehicle of information on the entering vehicle (see Paragraph 0051 for a component of the generated signal may for instance encode the certainty of having been perceived in an inverse manner such that an output signal is generated in which low certainty about whether the ego-vehicle has been perceived is communicated to the vehicle driver with high saliency and vice versa. Another signal component of the generated signal may be used to indicate the identity of the other traffic participant. This is achieved by converting this signal component to different symbols, relative stimulus locations, or perceived locations or directions for example when generating the output signal; see also Paragraph 0053 for there may be at least one infrastructure element 10, which could be traffic lights or any other element or device that can be equipped with sensors and communication units in order to be connected to the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12. It is to be noted, that distinction between the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12 is made only to distinguish their specific roles in the explanation; see also Figure 5a for the surrounding vehicle traveling behind the vehicle).  
Regarding claims 8-10, see the corresponding rejection of claim 7. 
Regarding claim 11, Kruger teaches a vehicle control device causing a vehicle to travel by automatic driving (see Paragraph 0127 for the proposed system is compatible with a variety of so-called levels of automated driving as well as with scenarios involving mixtures of manually and autonomously controlled vehicles), the vehicle control device comprising: 
a recognition unit configured to recognize a plurality of surrounding vehicles present around the vehicle (see Paragraph 0008 for the main target of this invention is to enable an assistance system that, using the inventive method, provides this information about the recognition of the ego-vehicle by (an) other traffic participant(s) to the ego-vehicle operator and/or other traffic participants and thus potentially improves traffic flow and safety); 
a notification unit configured to provide information as a notification toward an outside of the vehicle (see Paragraph 003 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays (corresponds to an example of notification) located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted);  
a determination unit configured to determine whether or not at least one of the plurality of surrounding vehicles recognized by the recognition unit is an entering vehicle going to pass in front of the vehicle (see Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
an automatic driving unit configured to determine whether or not to prioritize traveling of the entering vehicle over traveling of the vehicle when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
and a notification control unit configured to cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the automatic driving unit determines that traveling of the entering vehicle is prioritized over traveling of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraphs 0085 for depending on the use-case it can either be preferable to communicate a higher certainty of perception with a more salient output signal than a low certainty of perception or the other way around, i.e. increasing the output signal saliency (corresponds to another example of notification) as the certainty about having been perceived decreases. In a binary case, which only communicates the presence or lack of having been perceived, this would correspond to only one of the two cases being communicated; see also Paragraph 0033 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted).
Kruger fails to explicitly teach a vehicle having a front display device, a rear display device, and a side display device, and a notification control unit configured to select one or more of the front display device, the rear display device, and the side display device of the vehicle to display the notification based on a position of the entering vehicle, cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the automatic driving unit determines that traveling of the entering vehicle is prioritized over traveling of the vehicle by displaying the notification on the selected one or more of the front display device, the rear display device, and the side display device of the vehicle.
However, Fukutaro teaches a vehicle having a front display device, a rear display device, and a side display device (see Paragraph 0052 wherein, for example, as shown in FIG. 4, the vehicle 1 includes a main display 301 which is an example of the first display unit 21. The vehicle 1 also includes a left display 302L, a right display 302R, and a rear display 303, which are examples of the second display unit 22), 
and a notification control unit configured to select one or more of the front display device, the rear display device, and the side display device of the vehicle to display the notification based on a position of the entering vehicle (see Paragraph 0031 wherein when notifying using the second display unit 22, the notification control unit 202 performs notification using the second display unit 22 that is closest to the detected obstacle among the plurality of second display units 22…when the distance between the second display unit 22 closest to the detected obstacle and the obstacle is a predetermined distance or more, the notification control unit 202 uses the voice output unit 23 to notify by voice. See also Paragraph 0052 wherein, for example, as shown in FIG. 4, the vehicle 1 includes a main display 301 which is an example of the first display unit 21. The vehicle 1 also includes a left display 302L, a right display 302R, and a rear display 303, which are examples of the second display unit 22; see also Paragraph 0048 wherein the obstacle or object could be a bicycle, which corresponds to another vehicle), 
cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the automatic driving unit determines that traveling of the entering vehicle is prioritized over traveling of the vehicle by displaying the notification on the selected one or more of the front display device, the rear display device, and the side display device of the vehicle (see Paragraph 0031 wherein when notifying using the second display unit 22, the notification control unit 202 performs notification using the second display unit 22 that is closest to the detected obstacle among the plurality of second display units 22…when the distance between the second display unit 22 closest to the detected obstacle and the obstacle is a predetermined distance or more, the notification control unit 202 uses the voice output unit 23 to notify by voice; see also Paragraph 0029 wherein when the obstacle is detected around the vehicle 1, the notification determination unit 201 determines whether to perform the notification based on the notification condition...When the notification condition is satisfied, the vehicle 1 is stopped or traveling at low speed (the stopped vehicle indicates prioritizing the traveling of the entering obstacle). However, it is determined that the notification is performed. The notification determination unit 201 may determine that the vehicle is stopped or traveling at a low speed when the speed measured by the vehicle speed sensor 14 is less than a predetermined threshold value).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takamitsu (US20170076605A1) teaches a vehicle recognition notification apparatus mounted on a subject vehicle includes: a recognition information reception processing section; an another-driver recognition state determination section; an informing control section; a subject-driver recognition state determination section; a recognition information transmission processing section; a subject-vehicle position acquisition section; a vehicle information reception processing section; an another-vehicle position acquisition section; and a visual line detection section. The subject-driver recognition state determination section determines whether the driver of the subject vehicle recognizes the other vehicle. The another-driver recognition state determination section determines whether the subject vehicle is present in a predetermined viewable range of the other vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665